DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 09/15/2022.  Claims 1-24 are pending in this application and have been considered below.

3.	Applicant arguments regarding the rejection under 35 U.S.C. 102(a)(2) as being anticipated by CHA et al. (US 20220003830) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: Applicant submits that there is nothing in the cited teachings of Cha that teaches or even suggests that a DL positioning reference signal (PRS) is configured based at least in part on DL channel measurement information, wherein one or more of the following parameters of the DL PRS is configured based at least in part on the DL channel measurement information: 
bandwidth; 
number of antenna ports; 
Quasi Co-Location (QCL) information; 
sequence ID; 
periodicity; 
offset; 
frequency hopping pattern; or 
precoder. 

Examiner response: The examiner respectfully disagrees with applicant’s argument.  Applicants are reminded that MPEP 2141.02 states: “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”.
In paragraph 0217 Cha discloses “A PRS resource described in this document may be a parameter or unit for configuring the PRS including a PRS bandwidth”.  In figure 18 below, steps S1800-S1803, Cha shows BS transmitting to the UE (downlink transmission) PRS resource configuration at step S1803.  
Also, in paragraph 0211, Cha teaches “the BS may transmit to the location server information indicating that an SS/PBCH block and/or CSI-RS is used as a PRS resource or information indicating that the SS/PBCH block and/or CSI-RS is transmitted to determine a TX/RX beam for transmitting and receiving the PRS resource (S1800). The location server may transmit PRS resource configuration information to the BS and/or UE, and the BS may forward the PRS resource configuration information to the UE (S1801 to S1805). If the location server transmits the PRS resource configuration information to both the BS and UE, the BS may not perform step S1803. That is, when the location server transmits the PRS resource configuration information to both the BS and UE, the BS may not forward the PRS resource configuration information to the UE. However, if the location server transmits the PRS resource configuration information to only the BS, the BS may forward the PRS resource configuration information to the UE (see par 0211).”

    PNG
    media_image1.png
    401
    557
    media_image1.png
    Greyscale

	Therefore, Cha does teach “receiving, by the apparatus from the BS, a DL positioning reference signal (PRS) configured based at least in part on the DL channel measurement information, wherein one or more of the following parameters of the DL PRS is configured based at least in part on the DL channel measurement information: bandwidth; number of antenna ports; Quasi Co-Location (QCL) information; sequence ID; periodicity; offset; frequency hopping pattern; or precoder” as recited in amended claims 1, 6, 15 and 19. 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHA et al. (US 20220003830) (hereinafter Cha).

	Regarding claims 1 and 15:
As shown in figures 1-28, Cha discloses an apparatus (see UE in figure 18 and 100 in figure 23) comprising: 
at least one processor (102 in figure 23); and 20
a computer readable storage medium (104 in figure 23) operatively coupled to the at least one processor (102 in figure 23), the computer readable storage medium (104in figure 23) storing programming for execution by the at least one processor (102 in figure 23) (par 0252-0253), the programming comprising instructions for: 
receiving, by the apparatus (terminal), a downlink (DL) reference signal (RS) from a base station (BS) in a wireless communication network (in paragraph 0006 Cha teaches “a method of reporting information related to reference signal measurement by a user equipment (UE) in a wireless communication system is provided. The method may include: receiving a plurality of reference signals”) (abstract, par 0006-0010); 25
transmitting, by the apparatus, DL channel measurement information regarding one or more DL channel measurements obtained by the apparatus based on the received DL RS (abstract, par 0006-0010); 
receiving, by the apparatus from the BS (see S1807 in figure 18), a DL positioning reference signal (PRS) configured based at least in part on the DL channel measurement information (par 0212); 
transmitting (see S1809 in figure 18), by the apparatus (UE in figure 18), positioning measurement information regarding one or 30more location measurements obtained by the apparatus based on the received DL PRS (par 0153, 0183-0186, 0212.  Also see the details of PRS transmission and configuration in paragraphs 0206-0215), wherein one or more of the following parameters of the DL PRS is configured based at least in part on the DL channel measurement information: 
bandwidth (in paragraph 0217 Cha discloses “A PRS resource described in this document may be a parameter or unit for configuring the PRS including a PRS bandwidth”.  In paragraph 0211 Cha teaches “the BS may forward the PRS resource configuration information to the UE (S1801 to S1805). If the location server transmits the PRS resource configuration information to both the BS and UE, the BS may not perform step S1803. That is, when the location server transmits the PRS resource configuration information to both the BS and UE, the BS may not forward the PRS resource configuration information to the UE. However, if the location server transmits the PRS resource configuration information to only the BS, the BS may forward the PRS resource configuration information to the UE”); 
number of antenna ports; 3Appl. No. 17/370,544 Response to Office Action of June 22, 2022 
Quasi Co-Location (QCL) information; 
sequence ID; 
periodicity; 
offset; 
frequency hopping pattern; or 
precoder.

Regarding claims 6 and 19:
A base station (see BS in figure 18 and 200 in figure 23) comprising: 
at least one processor (202 in figure 23); and 20
a computer readable storage medium (204 in figure 23) operatively coupled to the at least one processor (202 in figure 23), the computer readable storage medium (204 in figure 23) storing programming for execution by the at least one processor (202 in figure 23) (par 0258-0259), the programming comprising instructions for: 
transmitting a downlink (DL) reference signal (RS) to an apparatus in the wireless communication network (in paragraph 0006 Cha teaches “a method of reporting information related to reference signal measurement by a user equipment (UE) in a wireless communication system is provided. The method may include: receiving a plurality of reference signals”) (abstract, par 0006-0010); and 25
transmitting a DL positioning reference signal (PRS) to the apparatus, the DL PRS being configured based in part on DL channel measurement information reported by the apparatus based on the received DL RS at the apparatus (figures 15-18, see the details of PRS transmission and configuration in paragraphs 0206-0215), wherein one or more of the following parameters of the DL PRS is configured based at least in part on the DL channel measurement information: 
bandwidth (in paragraph 0217 Cha discloses “A PRS resource described in this document may be a parameter or unit for configuring the PRS including a PRS bandwidth”.  In paragraph 0211 Cha teaches “the BS may forward the PRS resource configuration information to the UE (S1801 to S1805). If the location server transmits the PRS resource configuration information to both the BS and UE, the BS may not perform step S1803. That is, when the location server transmits the PRS resource configuration information to both the BS and UE, the BS may not forward the PRS resource configuration information to the UE. However, if the location server transmits the PRS resource configuration information to only the BS, the BS may forward the PRS resource configuration information to the UE”); 
number of antenna ports; 3Appl. No. 17/370,544 Response to Office Action of June 22, 2022 
Quasi Co-Location (QCL) information; 
sequence ID; 
periodicity; 
offset; 
frequency hopping pattern; or 
precoder.

Regarding claims 2, 7, 16 and 20:
Cha further discloses wherein the BS is a non-serving BS for the apparatus (in paragraph 0067 of the specification of instant application, the applicant defines the non-serving BS as “The present disclosure provides DL-based positioning solutions in which each serving or neighboring (non-serving) BS for a target device transmits DL PRS resources that are configured based on the DL channel condition of the target device.”  Thus, the examiner makes his broadest reasonable interpretation in light of the applicant specification that the neighboring BS to be non-serving BS.  See Cha par 0239). Applicants are reminded that MPEP teaches: “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”.  

Regarding claims 3 and 17:
Cha further discloses receiving, by the apparatus, DL RS assistance 15data for use in assisting the apparatus to receive the DL RS, wherein the DL RS assistance data is received by the apparatus via a Long Term Evolution Positioning Protocol (LPP) message from a Location Management Function (LMF) in the wireless communication network (par 0167-0169).  

Regarding claims 4 and 17:
Cha further discloses 
receiving, by the apparatus from a Location 20Management Function (LMF) (see LMF in figure 11) in the wireless communication network, a request for DL channel measurement information, wherein, after receiving the request for DL channel measurement information (par 0167-0169), the apparatus in accordance with the request: 
receives the DL RS (abstract, par 0006-0010); 
performs the one or more DL channel measurements (abstract, par 0006-0010); and 25
transmits the DL channel measurement information in response to the request (see figures 15-18, abstract, par 0006-0010).  

Regarding claim 5:
Cha further discloses wherein the request for DL channel measurement information is received by the apparatus via a Long Term Evolution Positioning Protocol (LPP) message from the LMF, and the DL channel measurement information is transmitted to the LMF via a LPP 30message from the apparatus (par 0167-0169).

Regarding claims 8 and 21:
Cha further discloses transmitting, by the BS, DL RS capability information to a location management function (LMF) (see LMF in figure 11) in the wireless communication network, the DL RS capability information indicating DL RS configurations the BS is capable of transmitting for DL channel measurement (par 0162, 0168).



Regarding claims 9 and 22:
Cha further discloses before transmitting the DL RS to the apparatus: receiving, by the BS from the LMF, a DL RS information request for the BS to provide DL RS configuration information regarding configuration of the DL RS that will be transmitted to the 20apparatus for DL channel measurement (figure 18 shows that before transmitting the DL RS to the UE, the BS is receiving from the location server (LMF) a DL RS information request for the BS to provide DL RS configuration information regarding configuration of the DL RS that will be transmitted to the 20apparatus for DL channel measurement.  See step S1801).  

Regarding claims 10 and 23:
Cha further discloses transmitting, by the BS to the LMF, a DL RS information response to the DL RS information request, the DL RS information response containing the requested DL RS 25configuration information for the DL RS that will be transmitted to the apparatus for DL channel measurement (in step S1800. Cha shows that BS is transmitting to the location server (LMF) DL RS information response to the DL RS information request, the DL RS information response containing the requested DL RS 25configuration information for the DL RS that will be transmitted to the apparatus for DL channel measurement).  

Regarding claim 11:
Cha further discloses before transmitting the DL RS to the apparatus: 30receiving, by the BS from the LMF, a DL RS activation request for the BS to transmit the DL RS to the apparatus for DL channel measurement (in paragraph 0176 of the specification of instant application, the applicant discloses “wherein the DL RS activation request comprises information regarding at least a partial suggested configuration for the DL RS that will be transmitted to the target device”.  Thus, the examiner makes his broadest reasonable interpretation in light of the applicant specification that transmitting PRS resource configuration information to the BS by the location server shown in figure 18 in step S1801 to be a DL RS activation request.  See Cha par 0211).  Applicants are reminded that MPEP teaches: “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”.  

Regarding claim 12:
Cha further discloses transmitting, from the non-serving base station to a serving base station for the apparatus, DL RS configuration information for the DL RS that the non-serving base station is 5configured to transmit to the apparatus for DL channel measurement (in paragraph 0067 of the specification of instant application, the applicant defines the non-serving BS as “The present disclosure provides DL-based positioning solutions in which each serving or neighboring (non-serving) BS for a target device transmits DL PRS resources that are configured based on the DL channel condition of the target device.”  Thus, the examiner makes his broadest reasonable interpretation in light of the applicant specification that the neighboring BS to be non-serving BS.  See Cha par 0239).  Applicants are reminded that MPEP teaches: “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”.  

Regarding claim 13:
Cha further discloses receiving, by the non-serving base station from the serving base station, respective DL channel measurement information reported by the apparatus based on the respective DL RS 10transmitted by the non-serving base station to the apparatus (abstract, par 0006-0010) (in paragraph 0067 of the specification of instant application, the applicant defines the non-serving BS as “The present disclosure provides DL-based positioning solutions in which each serving or neighboring (non-serving) BS for a target device transmits DL PRS resources that are configured based on the DL channel condition of the target device.”  Thus, the examiner makes his broadest reasonable interpretation in light of the applicant specification that the neighboring BS to be non-serving BS.  See Cha par 0239).  Applicants are reminded that MPEP teaches: “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”.

Regarding claim 14:
Cha further discloses before transmitting the DL PRS to the apparatus: transmitting, by the non-serving base station to a location management function (LMF) (see LMF in figure 11) in 15the wireless communication network, DL PRS configuration information for the DL PRS the non- serving base station is configured to transmit to the apparatus based in part on the DL channel measurement information reported by the apparatus for the non-serving base station (figure 18 shows that before transmitting the DL RS to the UE, the BS is receiving from the location server (LMF) a DL RS information request for the BS to provide DL RS configuration information regarding configuration of the DL RS that will be transmitted to the 20apparatus for DL channel measurement.  See step S1801).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631